IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                      IN AND FOR NEW CASTLE COUNTY

DR. KEENAN KESTER COFIELD,                  )
et al.                                      )
         Plaintiff,                         )
                                            )
              v.                            ) C.A. No. N14C-08-024 JRJ CCLD
                                            )
GOOGLE, INC., et al.                        )
                                            )
              Defendants.                   )

                                        ORDER

       AND NOW TO WIT, this 16th day of June, 2015, IT APPEARS THAT:

       1.   Plaintiff filed a pro se Complaint and motion to proceed in forma

pauperis on August 7, 2014, alleging Defendants committed copyright

infringement. 1 Plaintiff’s in forma pauperis application was denied on August 13,

2014. 2

       2. This case remained completely idle on the docket for nearly eight months

until the Court issued a notice on March 3, 2015, pursuant to Superior Court Civil

Rule 41(e), advising Plaintiff that the case would be dismissed if no proceedings

were initiated within 30 days. 3 On April 6, 2015, Plaintiff filed a letter requesting

a stay of the case or return of the filing fee. 4 Plaintiff asserts that because his funds

1
  Compl. (Trans. ID. 55857033).
2
  Trans. ID. 55886756.
3
  Trans. ID. 56854962.
4
  Trans. ID. 57030290.
are “tied up in a probate matter in other state/ federal jurisdiction[s], [he is] unable

to pay the additional filing fees for the summons and amendments to be issued and

served, and/or take any further action in this matter at this time.” 5

       3. Pursuant to Superior Court Civil Rule 41(e), “[t]he Court may order an

action dismissed, sua sponte, upon notice of the Court, for failure of a party

diligently to prosecute the action, for failure to comply with any rule, statute, or

order of the Court, or for any other reason deemed by the Court to be appropriate.”

The Delaware Supreme Court has recognized that “[i]t is settled law that the trial

court has discretion to dismiss an action for failure to prosecute” 6 because of “the

court’s inherent power to manage its own affairs and to achieve the orderly and

expeditious disposition of its business.” 7

       4. This Court is mindful that Plaintiff is a pro se litigant, however, the rules

of litigation for pro se litigants are the same as those for represented parties. 8

Plaintiff filed this Complaint over ten months ago, naming eighteen defendants,

however, Plaintiff has not served any Defendant.9 Plaintiff has also received

written notice multiple times that he must comply with the Delaware Superior

5
  Id.
6
  Draper v. Med. Ctr. of Delaware, 767 A.2d 796, 798 (Del. 2001) (internal quotations omitted).
7
  Id.
8
  Wilson v. Dill, 2014 WL 4793031, at *2 (Del. Super. 2014).
9
  Superior Court Civil Rule 4(j) provides that, “[i]f a service of the summons and complaint is
not made upon a defendant within 120 days after the filing of the complaint and the party on
whose behalf such service was required cannot show good cause why such service was not made
within that period, the action shall be dismissed as to that defendant without prejudice upon the
court’s own initiative with notice to such party or upon motion.”
                                               2
Court Rules of Civil Procedure, but Plaintiff continues to file non-conforming

documents.10 Specially, Plaintiff was informed at least five times that he must file

sufficient copies of the complaint and praecipe so that one copy can be served on

each defendant and that certified funds to the New Castle County Sheriff must be

received so that the Prothonotary can issue the process specified in the praecipe

and deliver it for service to the sheriff.

       5. In the interest of judicial economy, the Court will dismiss the action

without prejudice.

       NOW THEREFORE, Plaintiff’s Complaint with DISMISSED without

prejudice.

       IT IS SO ORDERED.


                                                     Jan R. Jurden, President Judge




10
   Superior Court Civil Rule 3(a) provides that, “an action is commenced by filing with the
Prothonotary a complaint or, if required by statute, a petition or statement of claim, all hereafter
to be referred to as a “complaint” and a praecipe directing the Prothonotary to issue the writ
specified therein. Sufficient copies of the complaint shall be filed so that one copy can be served
on each defendant as hereafter provided.”
                                                 3